Case 3:20-cv-02131-GPC-JLB Document 7-21 Filed 04/01/21 PageID.236 Page 1 of 4




                         EXHIBIT 18
Case 3:20-cv-02131-GPC-JLB Document 7-21 Filed 04/01/21 PageID.237 Page 2 of 4




                                                       Exhibit 18, Page 136
Case 3:20-cv-02131-GPC-JLB Document 7-21 Filed 04/01/21 PageID.238 Page 3 of 4




                                                       Exhibit 18, Page 137
Case 3:20-cv-02131-GPC-JLB Document 7-21 Filed 04/01/21 PageID.239 Page 4 of 4




                                                       Exhibit 18, Page 138
